Dear Ms. Crocker:
We received your request for an opinion on behalf of the City Court of West Monroe, Ward 5 regarding surplus funds in a civil account.  The funds, totaling over $55,000.00, were left over from a prior judge's administration.  The account is a civil fee and cost account and it is our understanding, based upon the information in your request, that you cannot determine the source of these funds and thus cannot determine if any of the funds are refundable.  You question what, if anything, you may do with these funds.
La.R.S. 13:2089.5 provides as follows:
 In the instance in which a surplus of filing fees and costs has accumulated in the city court of West Monroe city's civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).
In light of the above referenced statute, it is our opinion that the surplus funds at issue, assuming they remain unclaimed for a period of five years or more, may be transferred to the general operational fund of the court.
We trust that this adequately responds to your request.  If you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  September 6, 2002